                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JERMAINE A. HAMPTON,

                       Plaintiff,

               v.                                             Case No. 20-C-1492

JAMES MUENCHOW, et al.,

                       Defendants.


                                     SCREENING ORDER


       Plaintiff Jermaine Hampton, who is currently serving a state prison sentence at Waupun

Correctional Institution (WCI) and representing himself, filed a complaint under 42 U.S.C. § 1983,

against two inmate complaint examiners alleging that they denied him his right to exhaust his

administrative remedies by rejecting his complaints. This matter comes before the court on

Plaintiff’s motion for leave to proceed without prepaying the full filing fee and to screen the

complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial

partial filing fee of $1.01. Plaintiff’s motion for leave to proceed without prepaying the filing fee

will be granted.




         Case 1:20-cv-01492-WCG Filed 10/30/20 Page 1 of 6 Document 10
                                 SCREENING OF THE COMPLAINT

       The court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I

must determine whether the complaint complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted. To state a cognizable claim under

the federal notice pleading system, Plaintiff is required to provide a “short and plain statement of

the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least

sufficient to provide notice to each defendant of what he or she is accused of doing, as well as

when and where the alleged actions or inactions occurred, and the nature and extent of any damage

or injury the actions or inactions caused.

                               ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that two inmate complaint examiners (ICEs) at WCI, James Muenchow

and Tonya Moon, deprived him of his right to exhaust his administrative remedies. He alleges that

since August of 2017, he has tried several times to file an inmate complaint about the medical

treatment he was receiving. His complaints were not acknowledged or were returned to him for

various reasons with instructions to resubmit them in proper form. Plaintiff believed that ICE

Muenchow was responsible for the rejections and delays and so he requested that ICE Moon

review his complaint. ICE Moon apparently referred his requests to ICE Muenchow, however,

and ICE Muenchow would respond. Plaintiff claims that he told ICE Moon and Yana Pusich, the

Correction Program Supervisor, who is not a party, that ICE Muenchow has a conflict of interest



                                                 2

         Case 1:20-cv-01492-WCG Filed 10/30/20 Page 2 of 6 Document 10
because Plaintiff filed several complaints against him and he therefore should not be handling his

complaints. Yana Pusich told Plaintiff that she didn’t care about any conflict of interest and that

ICE Muenchow would continue to handle his complaints.

       Plaintiff alleges that ICE Muenchow has purposely delayed Plaintiff’s complaints, by

either not acknowledging them or not accepting them even when they meet the criteria. As a result,

he claims he has been unable to exhaust his administrative remedies.

                                        THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff’s complaint fails to meet this test.

       “Prison grievance procedures are not mandated by the First Amendment and do not by their

very existence create interests protected by the Due Process Clause, and so the alleged mishandling

of [Plaintiff’s] grievances by persons who otherwise did not cause or participate in the underlying

conduct states no claim.” Owens v. Hinsley, 635 F.3d 950, 953–54 (7th Cir. 2011) (citing George

v. Smith, 507 F.3d 605, 609 (7th Cir. 2007); Grieveson v. Anderson, 538 F.3d 763, 772 & n.3 (7th

Cir. 2008); Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996)). In Owens, the plaintiff

sought to hold officials accountable for allegedly ignoring his complaints about actions by other

officials and/or prisoners. The Seventh Circuit Court of Appeals agreed with the district court’s

assessment of those claims as frivolous. Id. Like Owens, Plaintiff cannot state a claim for

deliberate indifference against Defendants because they were not involved in any conduct that

harmed him. Id. And Plaintiff has not stated a claim for a violation of due process because, as the



                                                 3

         Case 1:20-cv-01492-WCG Filed 10/30/20 Page 3 of 6 Document 10
Seventh Circuit explained in Grieveson v. Anderson, there is no substantial liberty interest in a

prison grievance process. 538 F.3d 763, 772 (7th Cir. 2008). To state a claim on a denial of access,

Plaintiff must plead specific allegations of the prejudice he suffered as a result of Defendant’s

actions. Pratt v. Tarr, 464 F.3d 730, 731 (7th Cir. 2006). Plaintiff has failed to identify any such

prejudice. Moreover, the fact that Plaintiff has brought these (and many other) claims before this

court undermines his argument that any procedural right related to his ability to access the courts

has been infringed. Grieveson, 538 F.3d at 772 n.3; Brewer v. Ray, 181 F. App’x 563, 565 (7th

Cir. 2006). Therefore, here, as in Owens, Plaintiff’s claims of due process and deliberate

indifference violations fail as a matter of law.

       Plaintiff also fails to state a claim for retaliation. A First Amendment retaliation claim

requires a plaintiff to show three things. He must show that “(1) he engaged in constitutionally

protected speech[;] (2) he suffered a deprivation likely to deter protected speech; and (3) his

protected speech was a motivating factor in the defendants’ actions.” Antoine v. Ramos, 496 F.

App’x 631, 633 (7th Cir. 2012). Plaintiff has met the first prong through his filing of grievances.

“Grieving about prison conditions is protected First Amendment activity.” Id. at 634. He is

unable, however, to meet the second prong. The Inmate Complaint Review System implemented

by the Wisconsin Department of Corrections has strict timelines for decisions by an ICE with the

right to appeal any denial or rejection. See Wis. Adm. Code §§ DOC 310.01 et seq. And if

administrative remedies are unavailable, there is no requirement to exhaust. As a result, neither

ICE Muenchow nor ICE Moon has deprived Plaintiff of any federal right by rejecting or denying

his complaint.

       Plaintiff has provided no arguable basis for relief, having failed to make any rational

argument in law or fact to support his claims. See House v. Belford, 9566 F.2d 711, 720 (7th Cir.



                                                   4

         Case 1:20-cv-01492-WCG Filed 10/30/20 Page 4 of 6 Document 10
1992). Because the court finds that allowing Plaintiff another opportunity to amend his complaint

would be futile and would not cure the deficiencies identified, the complaint will be dismissed for

failure to state a claim upon which relief can be granted. See Stanard v. Nygren, 658 F.3d 792,

797 (7th Cir. 2011).

                                             CONCLUSION

        IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

        IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

        IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $348.99 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If

Plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

Order along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.




                                                    5

         Case 1:20-cv-01492-WCG Filed 10/30/20 Page 5 of 6 Document 10
        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

        Dated at Green Bay, Wisconsin this 30th             day of October, 2020.

                                                          s/ William C. Griesbach
                                                          William C. Griesbach
                                                          United States District Judge


 This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests an
 extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                      6

          Case 1:20-cv-01492-WCG Filed 10/30/20 Page 6 of 6 Document 10
